PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
David C. Reardon
Application No. 14/308,825
Filed: 19 Jun 2014
 
:
:	DECISION ON PETITION
:	
:


Title:  Financial Transaction System with Integrated Electronic Messaging, Control of Marketing Data, and User Defined Charges for Receiving Messages



This is a decision in response to the petition under 37 CFR 1.181 to withdraw the holding of abandonment, filed March 29, 2022.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition alleging non-receipt of the May 6, 2021 Notice to File Missing Parts.

The instant application became abandoned for failure to timely file a compliant Appeal Brief in response to Notification of Non-Compliant Appeal Brief, mailed July 15, 2021. This Notice set an extendable period for reply of one month. No Appeal Brief having been received, the application became abandoned by operation of law on August 16, 2021. The Office mailed a courtesy Notice of Abandonment on March 25, 2022.

Petitioner states that he never received the July 15, 2021 Notification of Non-Compliant Appeal Brief.

To establish nonreceipt of an Office action, a petitioner must: 1) include a statement that the Office action was not received; 2) attest to the fact that a search of the file jacket and docket records indicates that the Office action was not received; and 3) include a copy of the docket record where the nonreceived Office action would have been entered had it been received and docketed.1  A proper docket report consists of a “docket record where the nonreceived Office action would have been entered had it been received and docketed.”2  “For example, if a three month period for reply was set in the nonreceived Office action, a copy of the docket record showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted...”3  

Here, Applicant has met requirements (1) and (2) above.  However, Applicant has not met requirement (3).  With respect to requirement (3), Applicant has not submitted a copy of a docket record where the nonreceived Office action would have been entered had it been received and docketed.  

However, as Applicant is a pro-se applicant, the Office understands that Applicant may not keep a formal docket record system for his correspondence.  In that case, if Applicant seeks to establish that he did not receive the July 15, 2021 Notice, Applicant must explain his system for keeping track of patent matters; where he keeps the correspondence; where he writes down due dates; how he knows replies are due, etc.  In essence, Applicant must explain how he reminds herself of response due dates and show that the due date for the July 20, 2021 Notice was not entered into that system.

Applicant makes reference to entering due dates on a calendar. However, Applicant has not supplied a copy of his calendar for the time period in question with his petition. Accordingly, on renewed petition, Applicant is requested to supply the Office with a copy of his calendar covering the month of August, 2021. 

If reconsideration of this decision is not sought, Applicant may revive the application under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m) (currently $1050 at the small entity rate); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions

         





    
        
            
        
            
    

    
        1  See MPEP 711.03(c)(II).
        2  Id.
        3  Id.